Exhibit 10.6

EXCLUSIVITY AND RIGHT OF FIRST OFFER AGREEMENT

This EXCLUSIVITY AND RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”) is
entered into as of November 26, 2019 by and between Consolidated-Tomoka Land
Co., a Florida corporation (“CTO”), and Alpine Income Property Trust, Inc., a
Maryland corporation (“Alpine”).

RECITALS

WHEREAS, in connection with Alpine’s initial underwritten public offering (the
“IPO”) of common stock, $0.01 par value per share, CTO has sold a portfolio of
assets to Alpine (the “Initial Portfolio”) and a subsidiary of CTO will enter
into a Management Agreement (the “Management Agreement”) with Alpine, effective
as of the closing date of the IPO, pursuant to which the CTO subsidiary will act
as Alpine’s external manager; and

WHEREAS, as described in the final prospectus used in connection with the IPO,
CTO has agreed to provide certain exclusivity commitments to Alpine and a  right
of first offer with respect to the ROFO Properties (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by each signatory hereto, it is agreed as follows:

1.         Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, with respect to a person, any person controlling, controlled
by or under common control with, the first person.  The term “control” shall
mean the power to direct the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise.  For the
purposes of this Agreement, Alpine and its consolidated subsidiaries shall be
deemed not to be Affiliates of CTO and its consolidated subsidiaries and CTO and
its consolidated subsidiaries shall be deemed not be Affiliates of Alpine and
its consolidated subsidiaries.

“Acceptance Notice” has the meaning set forth in Section 3(b) of this Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Alpine” has the meaning set forth in the preamble to this Agreement.

“Business Day” means a day on which commercial banks in New York, New York are
open for business and that is not a Saturday or Sunday.

“CTO” has the meaning set forth in the preamble to this Agreement.

 



 




“Incidental Interest” means an opportunity to acquire, directly or indirectly,
(i) an entity that owns a portfolio of commercial income properties that
includes, among others, Single-Tenant, Net Leased Properties, or (ii) a
portfolio of commercial income properties that includes, among others,
Single-Tenant, Net Leased Properties, in either case, where not more than 30% of
the value of such portfolio, as reasonably determined by CTO, in consultation
with the independent directors of Alpine, consists of Single-Tenant, Net Leased
Properties.

“Initial Portfolio” has the meaning set forth in the recitals to this Agreement.

“IPO” has the meaning set forth in the recitals to this Agreement.

“Management Agreement” has the meaning set forth in the recitals to this
Agreement.

“Opportunity” has the meaning set forth in Section 2(a) of this Agreement.

“Property” means a fee or leasehold interest in a real property, together with
all improvements and fixtures located thereon, all rights, privileges and
easements appurtenant thereto and all tangible and personal property used in
connection therewith.

“Restricted Period” has the meaning set forth in Section 2(a) of this Agreement.

“ROFO Notice” has the meaning set forth in Section 3(b) of this Agreement.

“ROFO Property” means (i) any Single-Tenant, Net Leased Property  owned by CTO
or any of its Affiliates as of the closing date of the IPO that is not a part of
the Initial Portfolio and (ii) any Single-Tenant, Net Leased Property that is
developed and owned by CTO or any of its Affiliates after the closing date of
the IPO.

“Single-Tenant, Net Leased Property” means a Property that is net leased, on a
triple-net or double-net basis, to a single tenant or, if such Property is net
leased to more than one tenant, 95% or more of the rental revenue derived from
the ownership and leasing of such Property is attributable to a single tenant.

2.         Exclusivity.

(a)        Between the date of the closing of the IPO and the expiration or
earlier termination of the Management Agreement (the “Restricted Period”), CTO
will not, and will cause each of its Affiliates not to, acquire, directly or
indirectly, a Single-Tenant, Net Leased Property (an  “Opportunity”), unless:

(i)         CTO has notified Alpine of the Opportunity by delivering a written
notice (which may be by email) containing a description of the Opportunity and
the terms of the Opportunity to the chair of the nominating and corporate
governance committee (or any successor committee performing one or more of the
functions of such committee) of Alpine’s board of directors, and Alpine has
affirmatively rejected in writing (which may be by email) the Opportunity or has
failed to notify CTO in writing (which may be by





2




email) within ten Business Days after receipt of CTO’s notice that Alpine
intends to pursue the Opportunity;

(ii)       the Opportunity involves an Incidental Interest;

(iii)      the Opportunity involves a property that was under contract for
purchase by CTO or an Affiliate of CTO as of the closing date of the IPO, such
contract is not assignable to Alpine and, despite commercially reasonable
efforts by CTO, the seller will not agree to an assignment of the contract to
Alpine; or

(iv)       the Opportunity involves a property which, prior to the closing of
the IPO, has been identified or designated by CTO as a potential “replacement
property” in connection with an open (i.e. not yet completed) like-kind exchange
under Section 1031 of the Internal Revenue Code of 1986, as amended.

(b)        The parties recognize that the legal requirements and public policies
of the various states of the United States or other applicable jurisdictions may
differ as to the validity and enforceability of covenants similar to those set
forth in Section 2(a) of this Agreement.  It is the intention of the parties
that the provisions of this Agreement be enforced to the fullest extent
permissible under the legal requirements and public policies of each
jurisdiction in which enforcement may be sought, and that the unenforceability
(or the modification to conform to such requirements or policies) of any
provisions of this Agreement shall not render unenforceable, or impair, the
remainder of the provisions of this Agreement.  Accordingly, if any provision of
this Agreement shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall be deemed to apply only with respect to the
operation of such provision in the particular jurisdiction in which such
determination is made and not with respect to any other provision or
jurisdiction.

(c)        For the avoidance of doubt and notwithstanding anything to the
contrary, the terms of this Agreement shall not restrict CTO or any of its
Affiliates from providing financing for a third party’s acquisition of
Single-Tenant, Net Leased Properties or from developing and owning any
Single-Tenant, Net Leased Property.

3.         Right of First Offer.

(a)        CTO hereby agrees that, during the Restricted Period, neither CTO nor
any of its Affiliates shall enter into any agreement with any third party for
the purchase and/or sale of any ROFO Property without first offering Alpine the
right to purchase the ROFO Property.

(b)        If, during the Restricted Period, CTO or any of its Affiliates
proposes to sell a ROFO Property, CTO or such Affiliate shall deliver a written
notice (which may be by email) to Alpine (such notice, a “ROFO Notice”), which
ROFO Notice shall set forth the material business terms of such proposal
including, without limitation, CTO’s or such Affiliate’s proposed sales price,
the square footage of the ROFO Property, the terms of any lease associated with
the ROFO Property, the proposed due diligence period, the proposed closing date,
any deposit requirements and any other principal business terms. Alpine shall
have the option to purchase the ROFO Property, which Alpine shall exercise by
delivering irrevocable notice to CTO or its Affiliate, as





3




applicable (an “Acceptance Notice”), within ten Business Days of the giving of
the ROFO Notice, along with an agreement of sale to purchase the ROFO Property.

(c)        With respect to any ROFO Property for which a ROFO Notice has been
delivered pursuant to Section 3(b) above, if Alpine declines or fails to
exercise its right of first offer within the period provided in Section 3(b)
above (such failure being deemed a waiver of any such right of first offer),
then CTO or its Affiliate, as applicable, shall thereafter be free to offer for
sale and sell such ROFO Property upon terms similar to those set forth in the
ROFO Notice; provided, however, that the sale of such ROFO Property upon terms
similar to those set forth in the ROFO Notice shall be completed by CTO or its
Affiliate, as applicable, within 12 months of the date the ROFO Notice is
delivered to Alpine; provided further, that if CTO or its Affiliate, as
applicable, subsequently offers for sale such ROFO Property on terms that are
materially different from the terms set forth in the ROFO Notice relating to
such ROFO Property, then CTO or such Affiliate shall provide Alpine with a
revised ROFO Notice in accordance with the terms set forth above and Alpine
shall have all of the same rights as set forth above. Time shall be of the
essence as to Alpine’s giving of any Acceptance Notice. The terms upon which CTO
or its Affiliate, as applicable, is willing to sell any ROFO Property shall be
deemed materially different if the net effective sales proceeds shall be more
than five percent (5.00%) less than the net effective sales proceeds set forth
in the initial or any revised ROFO Notice.

4.         Notices.  Except as otherwise expressly provided herein, all notices,
requests, demands, claims and other communications required or permitted
hereunder will be in writing and will be sent by personal delivery or nationally
recognized overnight courier.  Any notice, request, demand, claim, or other
communication required or permitted hereunder will be deemed duly given, as
applicable, upon personal delivery or one Business Day following the date sent
when sent by a reputable overnight courier service, addressed as follows:

(a)        If to CTO, to:

Consolidated-Tomoka Land Co.
1140 N. Williamson Blvd., Suite 140
Daytona Beach, FL 32114  
Attention: General Counsel

(b)        If to Alpine, to:

Alpine Income Property Trust, Inc.
1140 N. Williamson Blvd., Suite 140
Daytona Beach, FL 32114  
Attention: Chair, Nominating and Corporate Governance Committee

with a copy to:

Alpine Income Property Trust, Inc.
1140 N. Williamson Blvd., Suite 140
Daytona Beach, FL 32114  
Attention: General Counsel





4




Any party may change the address to which notices, requests, demands, claims,
and other communications required or permitted hereunder are to be delivered by
providing to the other parties written notice in the manner herein set forth.

5.         Miscellaneous.

(a)        Entire Agreement.  The agreement of the parties that is comprised of
this Agreement sets forth the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements, understandings, negotiations and communications, whether
oral or written, relating to the subject matter of this Agreement.

(b)        Amendments.  This Agreement may be amended or modified, but only by
an instrument in writing executed by each of the parties hereto.

(c)        No Third Party Beneficiaries.  This Agreement will be binding upon
and inure solely to the benefit of the parties hereto, and nothing in this
Agreement, express or implied, is intended to or will be construed to or will
confer upon any other person any right, claim, cause of action, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

(d)        Assignments.  This Agreement will be binding upon and inure to the
benefit of and be enforceable by the successors and permissible assigns of the
parties hereto.  Neither this Agreement nor any rights and obligations hereunder
may be assigned, hypothecated or otherwise transferred by any party hereto (by
operation of law or otherwise) without the prior written agreement of the other
party.

(e)        Governing Law.  This Agreement, and all claims arising in whole or in
part out of, related to, based upon, or in connection herewith or the subject
matter hereof will be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.

(f)        Jurisdiction.  Each party to this Agreement, by its execution hereof,
hereby:  (i) irrevocably submits to the exclusive jurisdiction of the state
courts of the State of Florida, located in Orlando, or in the United States
District Court for the Middle District of Florida, for the purpose of any and
all actions, suits or proceedings arising in whole or in part out of, related
to, based upon or in connection with this Agreement or the subject matter
hereof;  (ii) waives to the extent not prohibited by applicable law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
suit, or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court; and (iii) agrees
not to commence any such action, suit or proceeding other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action to





5




any court other than one of the above-named courts whether on the grounds of
inconvenient forum or otherwise.  Each party hereby (x) consents to service of
process in any such action in any manner permitted by the laws of the State of
New York; (y) agrees that service of process made in accordance with clause (x)
will constitute good and valid service of process in any such action; and (z)
waives and agrees not to assert (by way of motion, as a defense, or otherwise)
in any such action any claim that service of process made in accordance with
clause (x) or clause (y) does not constitute good and valid service of process.

(g)        Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LEGAL REQUIREMENTS WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY
WAIVES AND COVENANTS THAT IT SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
ACTION, CLAIM, CAUSE OF ACTION, SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING.  ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 5(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

(h)        Specific Performance.  Each of the parties acknowledges and agrees
that the other parties would be damaged immediately, extensively and irreparably
and no adequate remedy at law would exist in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or violated.  Accordingly, in addition
to, and not in limitation of, any other remedy available to any party, the
parties agree that, without posting bond or similar undertaking, each of the
other parties shall be entitled to an injunction or injunctions to prevent
breaches or violations of the provisions of this Agreement and to the remedy of
specific performance of this Agreement and the terms and provisions hereof in
any action instituted in any court having jurisdiction over the parties and the
matter in addition to any other remedy to which such party may be entitled, at
law or in equity.  Such remedies, and any and all other remedies provided for in
this Agreement, will, however, be cumulative in nature and not exclusive and
will be in addition to any other remedies to which such party may be
entitled.  Each of the parties hereby acknowledges and agrees that it may be
difficult to prove damages with reasonable certainty, that it may be difficult
to procure suitable substitute performance, and that injunctive relief and/or
specific performance will not cause an undue hardship to any party.  Each party
further agrees that, in the event of any action for specific performance in
respect of any breach or violation, or threatened breach or violation, of this
Agreement, it shall not assert the defense that a remedy at law would be
adequate or that specific performance or injunctive relief in respect of such
breach or violation should not be available on any other grounds.

(i)         No Waiver.  No failure or delay on the part of any party hereto in
the exercise of any right hereunder will impair such right or be construed to be
a waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement herein, nor will any single or partial exercise of any
such right preclude any other or further exercise thereof or of any other
right.  No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), or
shall constitute a





6




continuing waiver unless otherwise expressly provided.  No waiver of any right
or remedy hereunder shall be valid unless the same shall be in writing and
signed by the party against whom such waiver is intended to be effective.

(j)         Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

(k)        Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which will be deemed an original for all purposes and all of which together
will constitute one and the same instrument. This Agreement may be executed by
facsimile or PDF signature by any party and such signature will be deemed
binding for all purposes hereof without delivery of an original signature being
thereafter required.

[Remainder of Page Intentionally Left Blank.]

 

 



7




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

 

By:

/s/Daniel E. Smith

 

Name:

Daniel E. Smith

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

ALPINE INCOME PROPERTY TRUST, INC.

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

Name:

Daniel E. Smith

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

[Signature Page to Exclusivity and Right of First Offer Agreement]

